In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Rockland County (Sherwood, J.), dated March 8, 2004, which granted the plaintiffs motion for leave to enter a deficiency judgment against them in the principal sum of $1,454,555.83.
Ordered that the order is affirmed, with costs.
“[A] judgment of foreclosure and sale entered against a defendant is final as to all questions at issue between the parties, and all matters of defense which were or might have been litigated in the foreclosure action are concluded” (Green Point Sav. Bank v Clarke, 220 AD2d 384, 385 [1995] [internal quotation marks omitted]; Money Store of N.Y. v Doner Holding Corp., 112 AD2d 284, 287 [1985]; Gray v Bankers Trust Co., 82 AD2d 168,170-171 [1981]). Since the defenses raised by the defendants in opposition to the motion for leave to enter a deficiency judgment should have been raised before the judgment of foreclosure was entered, the court properly declined to entertain these arguments (cf. National Loan Invs. v Goertzel, 251 AD2d 639 [1998]).
The parties’ remaining contentions are without merit. Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.